Citation Nr: 1631286	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-22 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depression, anxiety disorder, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a back disability, to include degenerative disc disease and degenerative arthritis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to August 1977, from January 2003 to September 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board remanded the claims on appeal for further evidentiary development in November 2012 and December 2013.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran's current low back disability, diagnosed as degenerative arthritis of the lumbar spine, is at least as likely as not the result of active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a back disability have been met.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

"To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted for certain chronic diseases, including arthritis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a).  When chronic diseases are at issue, the second and third elements for service connection may alternatively be established by showing continuity of symptomatology.  See Walker v. Shinseki, 701 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During his recent February 2014 VA examination, the VA examiner clearly diagnosed degenerative arthritis of the thoracolumbar spinal segments, and indicated in a separate notation that he had degenerative joint disease (DJD).

During his examination, the Veteran reported an onset of low back pain during active service, beginning between 2006 and 2007.  He maintained that while he did not suffer a specific injury, he had a progressive onset of pain.  He reported being on a physical profile.  While the service treatment records (STRs) associated with the claims file do not contain evidence of the Veteran's reports of back pain during service, the Board observes that the AOJ provided an April 2013 formal finding indicating that he Veteran's STRs for the period from May 2004 to September 2008 were not available; and therefore, that not all of the Veteran's STRs have likely been associated with the claims file.  Consequently, the Board will observe a heightened duty to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The record shows that the Veteran reported severe back pain as part of a July 2009 statement in application for benefits administered by the Social Security Administration (SSA).  In the SSA documents, the Veteran reported his back pain began approximately two years prior, which would have been during his active military service.  He also reported having back pain from the time of his last period of service in his April 2009 claim for VA benefits.  During his February 2014 VA examination, he clearly reported having a continuity of back pain symptomatology since the time of his active service.  He maintained that the back pain has been increasing in severity since service.  

The Veteran is competent to report symptoms of chronic back pain and the contemporary evidence supports his contentions that he had an onset of back pain in service that has continued since separation; especially given the proximity of the date of his claim to his date of separation from service.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Based on this competent and credible evidence, a continuity of back pain symptomatology has been established sufficient to satisfy the remaining elements of service connection.  See Walker, 701 F.3d 1331.

The February 2014 VA examiner provided the opinion that causality had not been proven; that is that the Veteran had a back injury in service that resulted in permanent service-connected disability.  The examiner, however, appears to have confused the legal standard, requiring absolute evidence of causation.  VA regulations do not, however, require that there be a "definitive" or definite link in order to establish an etiological relationship; rather the applicable standard is an at least as likely as not proposition.  As such, the examiner's opinion is inadequate.  Moreover, the examiner provided no cogent rationale for his opinion, but rather stated that his opinion was based on factors such as "My expertise as an Orthopaedic surgeon" and "Consideration of the relevant published literature."  Although the examiner includes quotes from "back literature review", there is no cogent rationale provided for how the various quotations (referencing back pain, degenerative disc disease, and awkward posture) provide a rationale based on the specific facts of the Veteran's case.

In summary, the Veteran has consistently reported back pain commencing during active military service and there are no records that contradict this account of onset of back pain.  Therefore, the Board has no reason to doubt the Veteran's credibility with respect to these allegations.  Moreover, the Veteran has a current diagnosis of a lumbar spine disability.  Accordingly, the competent, credible evidence of record supports a nexus between the Veteran's current degenerative spine arthritis and his active service, at least to an equipoise standard.  Resolving reasonable doubt in the Veteran's favor, the Board finds that his back disability is related to his active service.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a back disability is granted.


REMAND

During VA examination in February 2014, a VA examiner diagnosed the Veteran's bipolar disorder.  Medical records obtained from the SSA indicate that the Veteran also had a diagnosis of generalized anxiety disorder during the pendency of his appeal.  He has also contended that he developed PTSD as a result of service.  These other psychiatric disorders were not specifically considered by the VA examiner.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

Accordingly, this claim is REMANDED for the following action:

1.  Schedule the Veteran for a new VA mental health examination with a VA psychiatrist or psychologist.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.

The examiner must identify all of the Veteran's psychiatric disorders, currently diagnosed or diagnosed since April 2009, to include anxiety disorder, bipolar disorder, depression, and PTSD.  The examiner should indicate whether the prior diagnosis of generalized anxiety disorder was made in error.

The examiner should provide a new opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder had its onset during the Veteran's active service or is related to an in-service disease, event, or injury.  The examiner must specifically address complaints of psychiatric symptoms during service.

If a PTSD diagnosis is made, the stressor upon which such diagnosis is based should be identified.

The examiner must provide reasons for all opinions, addressing the relevant medical and lay evidence.

2.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


